Demand insufficient. No judgment.1The state of demand delivered the justice, was as follows:May 2d, 1805, I, as overseer of the road, do find damage done on the road from John Bodine to Nicholas Sooyes, by Eli Lofton and Joseph 'Nailer, by which I bring this action, against them, my demand is sixty dollars, $60.[116] The cause was tried by a jury, who found a verdict for the plaintiff before the justice, for $41.55. On this verdict the justice rendered no judgment, but issued [*] execution. It appeared by the proceedings sent up by the justice that the real controversy between the parties was about the performance of a contract, respecting the grubbing and clearing a piece of road described in the state of demand; it was contended on the part of the plaintiff in certiorari, that the state of demand was insensible and insufficient; and that as no judgment had been rendered, execution could not legally be issued; and the court being of that opinion, ordered the proceedings before the justice, to be made null and void.Read, for plaintiff.
 See notes to last case. — Ed.